Exhibit 3.3 FORRESTER & WORTH, PLLC 3, SUITE 700 PHOENIX, ARIZONA 85012 TELEPHONE (602) 271-4250 FACSIMILE (602) 271-4300 S. CARY FORRESTER (006342) E-MAIL SCF@FORRESTERANDWORTH.COM ATTORNEYS FOR DEBTOR UNITED STATES BANKRUPTCY COURT DISTRICT OF ARIZONA In re: Chapter 11 NUTRACEA, a California corporation, Case No. 2-09-bk-28817-CGC Debtor. NOTICE OF FILING SECOND AMENDMENT TO EXHIBIT 1 TO PLAN NOTICE IS HEREBY GIVEN that Debtor has filed with the Court the attached amendment to Exhibit 1 to the First Amended Plan of Reorganization Proposed by Debtor and The Unsecured Creditors Committee Dated August 10, 2010. The Exhibit is being amended to, among other things, delete two supply agreements with Herbal Science Singapore Pte. Ltd and the NutraCea Offshore Shareholders Agreement with Bright Food Investment Company Limited, Peak Capital Inc. and NutraCea Offshore. Debtor is serving a copy of this notice on all parties affected by the amendment. Dated October 18, 2010. FORRESTER & WORTH, PLLC /s/ SCF 006342 S. Cary Forrester Attorneys for Debtor Copy of the foregoing e-mailed or mailed October 18, 2010 to all those on Official Notice Service List #7 and to: BRIGHT FOODS NO. : LI YUANZHI SHANGHAI, PRC CHINA PEAK CAPITAL, INC. 411 TH. FREMD AVE #206, SOUTH BLDG. ATTN: DAVID KING RYE, NY 10580 /s/ Carrie Lawrence Carrie Lawrence EXHIBIT “1” TO PLAN OF REORGANIZATION ASSUMED EXECUTORY CONTRACTS NAME OF OTHER PARTY TO EXECUTORY CONTRACT OR LEASE DESCRIPTION OF CONTRACT OR LEASE Louisiana Rice Mill, LLC Supply Agreement Farmers’ Rice Milling Company, Inc. Ground Lease-Lake Charles—already assumed Farmers’ Rice Milling Company, Inc. Warehouse Lease-Lake Charles—already assumed Farmers’ Rice Cooperative Asset Purchase Agreement and Restated and Amended SRB Processing, Sales and Marketing Agreement, as amended ADM Rice, Inc. Arbuckle Supply Agreement Sacramento Southport, LLC Office and Warehouse Lease—already assumed W. John Short Employment Agreement Leo Gingras Employment Agreement Bhavesh Patel Employment Agreement Daniel Beckett Employment Agreement David Hutchinson Employment Agreement Kevin Krall Employment Agreement Stratify Legal Discovery Services Agreement—already assumed Pacific Advisers Holding Ltd. Theorem Capital Ho’okipa Capital Partners03DUWQHUV Grain Enhancements LLC Agreement Pacific Advisers Holding Ltd. Theorem Capital Ho’okipa Capital Partners03DUWQHUV Grain Enhancements LLC License Agreement Pacific Advisers Holding Ltd. Theorem Capital Ho’okipa Capital Partners03DUWQHUV Grain Enhancements LLC Supply Agreement Page 1 of 2 EXHIBIT “1” TO PLAN OF REORGANIZATION ASSUMED EXECUTORY CONTRACTS Anthony LeCour Personal Service Contract Henk Hoogenkamp Consulting Agreement Leysam Distribution Contract MedChem, Victus International Pty Ltd Distribution Contract PHD Technologies, LLC Research contract De Lage Landen Financial Copier Lease GE Capital Copier Lease Pacific Office Automation Copier Lease Page 2 of 2
